Citation Nr: 1329368	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and anxiety disorder, not otherwise 
specified (NOS).

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 through 
October 1967, to include service in Vietnam from January 
through October of 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  A timely Notice of Disagreement 
(NOD) was received from the Veteran in July 2007.  After a 
Statement of the Case (SOC) was issued in August 2009, the 
Veteran perfected his appeal in September 2009, via VA Form 
9 substantive appeal.

In his VA Form 9, the Veteran requested that a Board hearing 
be scheduled in this case.  Accordingly, a Travel Board 
hearing was scheduled to take place in May 2013 at the 
Cleveland RO and notice that effect was mailed to the 
Veteran in March 2013.  The Veteran did not appear at the 
scheduled hearing and neither he nor his representative has 
stated any cause for his failure to appear or requested a 
new hearing.


FINDINGS OF FACT

1.  The Veteran has an anxiety disorder, NOS, that has been 
shown as being due to his active duty service.

2.  In a June 2011 statement, the Veteran stated that he 
wished to withdraw his appeal of the denial of service 
connection for residuals of a right ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety 
disorder, NOS have been met.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal of the denial of service connection for 
residuals of a right ankle fracture have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 
3.159.  Nevertheless, given the favorable action taken below 
as to the issue remaining on appeal, no further notification 
or assistance in developing the facts pertinent to this 
limited matter is required at this time.  Indeed, any such 
action would result only in delay.

II.  Acquired Psychiatric Disorder, to Include PTSD and 
Anxiety Disorder

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
claimed in-service disease or injury and the current 
disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

As noted briefly above, the appeal as to this issue stems 
from the RO's April 2007 denial of service connection for 
PTSD.  As bases for its denial, the RO determined that the 
evidence at that time did not indicate a current PTSD 
diagnosis, the occurrence of an in-service stressor, or a 
link between diagnosed PTSD and the claimed and corroborated 
stressor.  In short, the RO determined that the evidence did 
not meet any of the elements for service connection for 
PTSD.

Indeed, careful review of the evidence in the record 
reflects that the Veteran has not received a PTSD diagnosis.  
Post-service treatment records, which pertain to VA and 
private treatment received by the Veteran from 1996 through 
2013, reflect that he did receive private psychiatric 
treatment from Dr. C.C.C. for diagnosed anxiety and was 
prescribed Valium over that period.

During a February 2006 VA initial psychiatric examination, 
the Veteran reported symptoms of sadness and depression.  
Interestingly, and seemingly inconsistent with his assertion 
that he has PTSD, he described his service in Vietnam as a 
"good experience."  He also described having good and 
enriching relationships with his five siblings, four 
children, and seven grandchildren whom he often spent time 
with and enjoyed.  A multi-axis diagnosis rendered at that 
time included a provisional Axis I diagnosis of depression.  
He was referred for further evaluation and treatment by a VA 
psychiatrist.

In an April 2006 letter, Dr. C.C.C. reported that, according 
to the Veteran, he had previously received treatment for 
anxiety from a Dr. A. shortly after his separation from 
service, and that he had been taking Valium for over 30 
years.  Again, although the letter appears to indicate a 
longstanding and ongoing diagnosis of anxiety, it does not 
suggest a PTSD diagnosis.

In June 2006, the Veteran met with a VA psychiatrist on 
referral.  At that time, he reported that he had been a 
"nervous person" for over 30 years and that he had been 
taking Valium over that period during periods of stress or 
"feeling down."  Significantly, he reported the social 
stressor of the recent passing of his spouse due to lung 
cancer in February 2006.  Once again, in describing his 
experience in Vietnam, he stated that he did not feel that 
he had a bad experience during his deployment.  A mental 
status examination was grossly normal; however, the Veteran 
did report that he missed his late spouse.  A multi-axis 
diagnosis included an Axis I diagnosis of generalized 
anxiety disorder.  Subsequent PTSD screens performed during 
VA treatment in October 2006 and December 2012 were 
negative.

During a July 2011 VA examination, the Veteran denied any 
actual combat experience during his Vietnam service; 
however, did state for the first time that he witnessed 
deaths and injuries.  He recalled further that he frequently 
had to sleep in bunkers due to nighttime enemy mortar 
attacks.  He continued to report that he was diagnosed with 
anxiety 30 years ago by his primary care physician and that 
he had been taking Valium over that entire period.  He 
stated that, at present, he was taking Valium two or three 
times per week on an as needed basis.  Once again, the 
Veteran reported having good relationships with his family 
and friends, and that he attended weekly church services.  
He also reported that he enjoyed leisure activities such as 
watching car racing and high school sports.

A mental status examination revealed sad affect, slight 
irritability, and restricted range when the topic of the 
examination was the recent death of his son.  The 
examination was otherwise grossly normal.  A multi-axis 
diagnosis rendered by the examiner included Axis I diagnoses 
of bereavement and anxiety disorder, not otherwise specified 
(NOS).  Previous diagnoses in the record of generalized 
anxiety disorder were apparently ruled out by the examiner.

In discussing the rendered diagnoses, the examiner noted 
that the Veteran did report some PTSD-related symptoms.  
Although the examiner also observed that the Veteran did 
report military stressors, the examiner concluded that the 
Veteran did not meet the other DSM-IV criteria for PTSD.  
Alternatively, the examiner concluded that the Veteran 
appeared to meet the diagnostic criteria for anxiety 
disorder.  To the extent that the Veteran was reporting the 
military stressors noted above, the examiner opined that it 
is at least as likely as not that the claimed stressors and 
his fear of hostile military activity during service would 
be risk factors that rendered the Veteran  vulnerable to 
developing an anxiety disorder.  In that regard, the 
examiner appears to conclude that the Veteran's anxiety 
disorder is as likely as not related to his active duty 
service.

In view of the foregoing, the Veteran's claim is lacking the 
essential element that the evidence show a current PTSD 
diagnosis.  On that ground alone, the Veteran is not 
entitled to service connection for PTSD.  In reaching this 
conclusion, the Board does not make any findings as to the 
occurrence of the Veteran's reported in-service stressors or 
as to any purported relationship between PTSD and the 
reported stressors.

The Board also acknowledges that under Clemons v. Shinseki, 
23 Vet. App. 1 (2009), where a veteran specifically requests 
service connection for PTSD but the medical record includes 
other psychiatric diagnoses, the claim may not be construed 
narrowly as a claim for service connection for PTSD only, 
but rather, should be considered more broadly as a claim for 
a psychiatric disorder.  Mindful of this holding, the Board 
has expanded the issue on appeal to encompass a claim for 
service connection for other acquired psychiatric 
disabilities shown in the record.

Subject to the foregoing, the Board notes that the Veteran's 
service personnel records corroborate the Veteran's service 
in Vietnam from January through October of 1967.  An 
Enlisted Qualification Record shows that the Veteran was 
attached to an artillery unit and assigned the duties of a 
Supply Clerk.  Although the record does not reflect or 
otherwise suggest combat involvement, or, corroborate the 
Veteran's claims that he was subject to enemy mortar 
attacks, the Board does find that the character and nature 
of the Veteran's Vietnam service is consistent with the 
stressors reported during his July 2011 VA examination.

As noted above, based upon the Veteran's reported history 
and mental status examination, the July 2011 VA examiner 
diagnosed anxiety disorder, NOS, and, opined that the 
diagnosed disorder was likely related to his in-service 
experiences.  This opinion appears to be based upon a 
complete and accurate understanding of the Veteran's history 
and application of the diagnostic criteria under the DSM-IV, 
and further, is not rebutted by any contrary evidence.  
Under the circumstances, the VA examiner's July 2011 
diagnosis and opinion is highly probative.

In view of the foregoing, the Veteran is entitled to service 
connection for anxiety disorder, NOS.  To that extent, this 
appeal is granted.

III.  Residuals of Right Ankle Fracture

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 
U.S.C.A. § 7105(a)  (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2012).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  See 38 C.F.R. § 20.204(b) (2012).

In this case, the Veteran disagreed with the denial of 
service connection for residuals of a right ankle fracture 
and perfected an appeal as to that issue.  In a June 2011 VA 
Form 21-4138 Statement in Support of Claim, the Veteran 
expressed that he wished to withdraw his appeal of the 
denial of service connection for his claimed right ankle 
disability.  The June 2011 statement qualifies as a valid 
withdrawal of the issues on appeal.   See 38 C.F.R. § 
20.204.

Therefore, in light of the Veteran's withdrawal of his 
appeal of the denial of service connection for residuals of 
a right ankle fracture, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, 
the appeal of the denial of service connection for that 
disability will be dismissed.


ORDER

Service connection for anxiety disorder, NOS is granted.

The appeal of the denial of service connection for residuals 
of a right ankle fracture is dismissed.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


